AUSTIN.   TrcxAs    787xa

                      January 26, 1965

Honorable James E. Barlow
Criminal District Attorney
Bexar County
San Antonio, Texas
                                  Opinion No.   C-382

                                  Re:    Whether it would be constitu-
                                         tionally and statutorily sound
                                         for Bexar County Hospital Dis-
                                         trict to admit patients who are
                                         neither needy nor indigent,
                                         and who are fully able to pay
                                         for any medical care rendered
Dear Mr. Barlow:                         by the Hospital District.
       You have requested the opinion of this office as to
whether It would be~‘constitutionallyand statutorily sound for
Bexar County Hospital District to admit patients to its,faci-
lities who are neither needy nor indigent, end who are fully
able to pay for any medical care rendered by the Hospital Dis-
trict.
       The Bexar County Hos ltal District is organized under
the provisions of.Artlcle 4fl
                            $+n, Vernon’s Civil Statutes. This
statute, enacted pursuant to the authority granted by,Article
IX, Section 4, Texas Constitution, contains no specific grant
of power to furnish care to anyone other than indigent and needy
persons in Bexar County. However, Article ti*n, Section 14,
does contain the following language:
              “Sec. 14.   Whenever a patient has been
       admitted to the facilities of the Hospital Dls-
       trict from the county In which the District Is
       situated, the Administrator shall cause inquiry
       to be made as to his circumstances, and of the
       relatives of such oatlent leaallv liable for his
       support. If he f&da that s&h hatient or said
       relatives are liable to pay for his care and
       treatment    in whole or in part, an order shall be
       made directing such patient, or said relatives
       to pay to the treasurer    of the Hospital District
       for the support of such patient a specified sum
                                -1810-
Hon. James E. Barlow;.page 2 (C-382)


      per week, In proportion to their financial abill-
      ty, but such sum shall not exceed the actual per
      capita cost of maintenance. . . .'I(Emphasis
      supplied).
        Under Article 4478, Vernon's Civil Statutes, a county may
establish a hospital for the care and treatment of all the ill
persons in the county. A hospital district established under Arti-
cle 4494n takes over the county system previously established under
Article  4478, and the hospital district thenceforth carries out all
the duties and obligations the county previously had for the care
and treatment of "persons suffering from any illness, disease or
injury." (Emphasis supplzed).
        The foregoing language indicates clearly that a patient
should not be refused admittance to the hospital facilities simply
because he may be able  to pay for his care, either in whole or in
part. The Administrator of the Hospital District has the affirma-
tive duty of determining the extent of each patient's ability  to
pay, and-the further duty of collecting such sums as may be ex-
pended for-.apatient's care and maintenance, not to exceed the ac-
tual costs.
       It must be here noted that the primary function of the Hos-
pital District is the furnishing of medical and hospital care for
the indigent and the needy of the county, and that such function
must take precedence over all others. It must also be noted that,
when a patient has been admitted who is fully able to pay, the
Administrator may not permit him to pay less than the full and
actual cost of his care and maintenance. An excellent discussion
of the effect of failure to charge the full and actual cdsts when
a patient has been found able to pay may be found In Goodall vs.
Brite, 54 P.2d 510 (Calif. D.C. App. 1936). Permitting       pa-
-s     to pay less then the actual cost of their care would consti-
tute a donation of public funds, In contravention of Article III,
Section 51, Texas Constitution.
                           SUMMARY
            A Hospital District organized under Article
       4494n, V.C.S., may admit patients to.Its facili-
       ties who are neither needy nor indigent, and
       who are fully able to pay for any medical care
       rendered them, provided that the Hospital District
       gives priority at all times to its primary func-
       tion of rendering medical and hospital care to
       needy or indlgent.residents of the county.


                                -1811-
Hon. James E. Barlow, page 3 (c-382)


              Patients, who are fully able to pay for
         medical care, and are admitted to the facilities
         of.the Hospital District'inustbe charged no less
         than the actual per capita cost of their medical
         care and maintenance.
                              Yours very truly,
                              ;JAGGO*R CARR
                              Attorney General




MLQ:ms
                              -Ei%2&c*2
                                  Assistant'
APPROVED:
OPINION COMMITPEE
W. V. Geppert, Chairman
R&old Kennedy
Arthur S&ndlln
W. 0. Shultz
APPROVED F0R THE ATTORNEY GENERAL
By: Stanton Stone




                               -1812-